ITEMID: 001-78629
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KARAN v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: John Hedigan
TEXT: The applicant, Mr Željko Karan, is a Croatian national who was born in 1954 and lives in Nedelišče. He was represented before the Court by the Verstovšek lawyers. The Slovenian Government (“the Government”) were represented by their Agent, Mr L. Bembič, State Attorney-General.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 20 November 1997 the applicant was injured in an accident at work and broke his elbow. The applicant’s employer had taken out insurance with the insurance company ZT.
On 7 September 1998 the applicant instituted civil proceedings against ZT in the Celje District Court (Okrožno sodišče v Celju) seeking damages in the amount of 4,017,650 Slovenian tolars (approximately 16,750 euros) for the injuries sustained.
On 5 January and 4 October 2000 the applicant requested that a date be set for a hearing.
On 8 November 2000 the applicant lodged preliminary written submissions and adduced evidence.
On 23 November 2000 the court held a hearing and decided to appoint a medical expert.
On 19 January 2001 the court appointed a medical expert to deliver an opinion concerning the applicant’s injuries.
On 16 July 2001 the applicant lodged preliminary written submissions and requested that a date be set for a hearing.
On 2 October 2001 the court held a hearing and decided to deliver a written judgment. The judgment, upholding the applicant’s claim in part, was served on the applicant on 4 December 2001.
On 19 December 2001 the applicant appealed to the Celje Higher Court (Višje sodišče v Celju).
On 23 May 2002 the court dismissed the applicant’s appeal. The judgment was served on the applicant on 8 July 2002.
On 26 July 2002 the applicant lodged an appeal on points of law with the Supreme Court (Vrhovno sodišče) and sought a recusal of one of the judges.
On 13 January 2003 the president of the Supreme Court dismissed the request for a recusal.
On 28 August 2003 the court allowed the appeal on points of law in part and increased the amount of the damages awarded. The judgment was served on the applicant on 9 October 2003.
On 5 November 2003 the applicant requested a correction of the judgment, seeking reimbursement of some costs. The court dismissed the request on 3 December 2003. This decision was served on the applicant on 15 January 2004.
